Name: Commission Regulation (EC) No 3027/94 of 13 December 1994 amending Regulation (EC) No 1559/94 laying down detailed rules for the application in the poultrymeat and egg sectors of the arrangements provided for in the Interim Agreements between the Community, of the one part, and Bulgaria and Romania, of the other part
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  animal product
 Date Published: nan

 No L 321 / 12 Official Journal of the European Communities 14. 12. 94 COMMISSION REGULATION (EC) No 3027/94 of 13 December 1994 amending Regulation (EC) No 1559/94 laying down detailed rules for the application in the poultrymeat and egg sectors of the arrangements provided for in the Interim Agreements between the Community, of the one part, and Bulgaria and Romania, of the other part THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas these provisions should be implemented as soon as possible ; whereas certain measures cannot be applied immediately ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, Having regard to the Treaty establishing the European Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EC) No 3641 /93 of 20 December 1 993 on certain procedures for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Bulgaria, of the other part ('), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 3642/93 of 20 December 1993 on certain procedures for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and Romania, of the other part (2), and in particular Article 1 thereof, Article 1 Regulation (EC) No 1559/94 is hereby amended as follows : 1 . Article 3 (a) is replaced by the following : '(a) applicants for import licences must be natural or legal persons who, at the time at which applica ­ tions are submitted, can prove to the satisfaction of the competent authorities in the Member States that they have imported or exported not less than 25 tonnes (product weight) in the case of products falling within the scope of Regulation (EEC) No 2777/75 and five tonnes (egg in shell equivalent) in the case of products falling within the scope of Regulation (EEC) No 2771 /75 and Council Regu ­ lation (EEC) No 2783/75 (') in each of the two calendar years preceding that in which the licence applications are submitted . Retail establishments and restaurants selling these products to final consumers shall not be eligible for this scheme ; Whereas Commission Regulation (EC) No 1559/94 (3), as amended by Regulation (EC) No 2394/94 (4), lays down detailed rules for the application in the poultrymeat and egg sectors of the arrangements provided for in the Interim Agreements between the Community and Bulgaria and Romania ; Whereas Regulation (EC) No 1559/94 lays down that operators wishing to benefit from the arrangements must have carried out a minimum of imports and exports in both 1992 and 1993 ; whereas this should be changed to the two years preceding the licence application ; (  ) OJ No L 282, 1 . 11 . 1975, p. 104. ; 2 . Article 4 (1 ) is replaced by the following : ' 1 . Licence applications may only be lodged during the first 10 days of the month preceding each period specified in Article 2.'Whereas experience shows that, in order to permit the use of the quotas from the beginning of each period rather than at the end of the first month of each period as is now the case, the period for the submission of licence applications should be brought forward by one month ; (') OJ No L 333, 31 . 12. 1993, p. 16. Article 2 This Regulation shall enter into force on 1 January 1995. Article 1 (2), however, shall apply from 1 March 1995 . (2) OJ No L 333, 31 . 12. 1993 , p. 17. (3) OJ No L 166, 1 . 7. 1994, p. 62. (4) OJ No L 256, 4. 10 . 1994, p . 1 . 14. 12. 94 Official Journal of the European Communities No L 321 / 13 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 December 1994. For the Commission Rene STEICHEN Member of the Commission